
	
		I
		112th CONGRESS
		1st Session
		H. R. 893
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2011
			Mr. Dent introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committees on
			 Energy and Commerce and
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for the issuance and sale of a semipostal by
		  the United States Postal Service for the fight against colorectal
		  cancer.
	
	
		1.Colorectal cancer
			 semipostal
			(a)In
			 generalIn order to
			 contribute to the fight against colorectal cancer, the United States Postal
			 Service shall provide for the issuance and sale of a semipostal, in accordance
			 with section 416 of title 39, United States Code, subject to the
			 following:
				(1)Disposition of
			 amountsOf the amounts becoming available from the sale of the
			 semipostal—
					(A)40 percent shall
			 be transferred to the Department of Defense Peer Reviewed Medical Research
			 Program for colorectal cancer research;
					(B)40 percent shall
			 be transferred to the Centers for Disease Control and Prevention for colorectal
			 cancer control programs; and
					(C)the remainder
			 shall be transferred to the National Institutes of Health for colorectal cancer
			 research.
					(2)Exclusion from
			 numerical limitationNo semipostal issued pursuant to this Act
			 shall be taken into account for purposes of applying any numerical limitation
			 established under section 416(e)(1)(C) of title 39, United States Code.
				(b)DefinitionsFor
			 purposes of this Act—
				(1)the term
			 semipostal has the meaning given such term by section 416(a)(1) of
			 title 39, United States Code; and
				(2)any determination
			 of the amounts becoming available from the sale of a semipostal
			 shall be made in accordance with section 416(d) of title 39, United States
			 Code.
				
